DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because reference character “64” in fig 6 and “90” in fig 8 are not in the specification. The numbering is not legible in all drawings since some appear handwritten. Further, there is inconsistent sizing of figure numbers and reference characters; excerpt from MPEP 1606 states:
(u) Numbering of views.
(1) The different views must be numbered in consecutive Arabic numerals, starting with 1, independent of the numbering of the sheets and, if possible, in the order in which they appear on the drawing sheet(s). Partial views intended to form one complete view, on one or several sheets, must be identified by the same number followed by a capital letter. View numbers must be preceded by the abbreviation "FIG." Where only a single view is used in an application to illustrate the claimed invention, it must not be numbered and the abbreviation "FIG." must not appear.
(2) Numbers and letters identifying the views must be simple and clear and must not be used in association with brackets, circles, or inverted commas. The view numbers must be larger than the numbers used for reference characters.”
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “encoder housing” and “current sensor” and “gyroscope” must be shown or the feature(s) canceled from the claim(s).  The drawings show an encoder “91” but not an “encoder housing.”
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The current abstract recites “is disclosed herein” and such language should be avoided.
The specification fails to provide adequate antecedent basis to clearly understand the invention as further discussed in the rejections under 35 U.S.C. 112(a) below. 
Claim Objections
Claim3 is objected to because of the following informalities:  Claim 3 “on” should read --one-- Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not adequately describe how “a current sensor to control an amount of current delivered to the gear motor” is carried out. It is unclear how a sensor controls current as it is understood that a sensor detects a parameter or condition. Therefore the specification fails to clearly convey to one skilled in the art how to carry out the invention. Further, claim 2 recites “the current sensor acts as a clutch” and the specification provides no further clarification as to how the current sensor operates as a torque control itself. The specification states “the current sense feature provides the ability to control the torque applied to the blinds via current sensing” but it is not described how that is accomplished. Further, the specification fails to clearly describe how a sensor adjust current as required of claim 3 or the speed control element of claim 8. These claimed features are not clearly described in the specification. How is the sensor capable of carrying out the claimed functions?
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As discussed above, the disclosure does not adequately describe how “a current sensor to control an amount of current delivered to the gear motor” is carried out. It is unclear how a sensor controls current as it is understood that a sensor detects a parameter or condition. Therefore the specification fails to clearly convey to one skilled in the art how to carry out the invention. Further, claim 2 recites “the current sensor acts as a clutch” and the specification provides no further clarification as to how the current sensor operates as a torque control itself. How does the current sensor act as a clutch?” Is it required that the current sensor be a clutch or in what way does it act like a clutch? It is unclear how the current sensor operates as a torque control and how current is adjusted via a sensor. Further, how does a sensor adjust current as required of claim 3. In claim 8, it is unclear if “speed control element” is a structure or a characteristic. How is the sensor capable of carrying out the claimed functions in the claims? It is understood that a sensor detects a parameter or condition, it is unclear how the sensor is capable of carrying out the claimed limitations and as discussed above, the specification fails to clearly describe the invention. 
Claim 1 recites the limitation "the encoder.”  There is insufficient antecedent basis for this limitation in the claim. The claim previously recites “an encoder housing” however it is understood that an encoder is different from an encoder housing.
Claim 4 recites “instead of the wand rotating.” The claims did not clearly set forth for the wand rotating, therefore it is unclear how the spindle allows for rotation “instead of the wand.”
Dependent claims inherit the issues of the parent claim and are rejected for depending from a rejected claim.
In view of the numerous issues discussed above, the claims have been examined as best understood.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-6, 8, 9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Popat (US 5,760,558).
Regarding claim 1, Popat discloses a motorized wand (Fig 10A) for controlling the opening and closing of at least one set of blinds, comprising: 
a printed circuit board assembly (including 92, Fig 3A), a geared motor (85) and an encoder housing (30, Fig 2A, 3A), 
as best understood, wherein the encoder (optical encoder and sensor 44) is used to determine a position of slats or louvers of the at least one set of blinds (current position register 171) and a current sensor (current-sensing resister 65) to control an amount of current delivered to the geared motor.  
Regarding claim 4, Popat discloses an antirotating element to allow a spindle coupling component to rotate instead of the wand rotating (Fig 7A-7E).  
Regarding claim 5, Popat discloses wherein the spindle coupling component is positioned at the tip of the wand (Fig 10A).  
Regarding claim 6, Popat discloses a user can manually control the wand (via 19).  
Regarding claim 8, Popat discloses a speed control element for use in dictating a specific rate of opening or closing of the slats or louvers of the at least one set of blinds (col 31, lines 36-67; speed is dictated by torque required, number of revolutions, and desired speed; given the three factors, the power of the motor is determined and thus speed; the speed control element is understood to be the characteristics determining and thereby controlling the speed).  
Regarding claim 9, Popat discloses at least one pre-setting element wherein the wand is programmed to execute an action based on a parameter selected from the group consisting of a predetermined time (scheduled at specific times), a predetermined temperature (temperature sensors connected to system), a predetermined position (preset positions) and a predetermined amount of light (based on photosensor), or any combinations thereof.  
Regarding claim 12, Popat discloses the wand is controlled through a remote control (IR or RF remote control).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Popat, as applied in claim 1 above, in further view of Hall et al. (US 9,489,834), hereinafter referred to as Hall.
Regarding claims 2, 3, and 10, Popat discloses that the assembly includes a current sensor (current sensing resistor), and that the torque, speed, and power of the motor required is determined based on blind size and type (thus size and weight parameters of the slats or louvers of the at least one set of blinds, col 31, lines 35-67). However, as best understood, the current sensor of Popat does not act as a clutch and Popat does not disclose that the current sensor operates as torque control allowing current to be adjusted and a predetermined current threshold is established using the current sensor to shut off the geared motor upon reaching a particular current level. However, Hall discloses a motorized window blind having a position encoder (1500) and a current sensor (3724) to estimate the sized of the window blind and ensure that excessive force is not applied (col 11, lines 25-29 and col 26,lines 9-44 and col 30, lines 15-43). It is understood that preventing overtorquing and stopping the motor, allows the current sensor to “act as a clutch” and adjusts torque control. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Popat and provide the assembly with the current sensor of Hall in order to efficiently control the motor and prevent damage to the motor. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claim 11, Popat discloses that the wand can be wirelessly controlled by a remote control device, but does not disclose a device via an app. However, Hall discloses that it is known to control a blind motor wirelessly via device (phone) and an app through a wireless frequency connection (Fig 27-36). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the control system of Popat such that a wireless control system is integrated for controlling the motor so that the motor can be controlled by an app on a device, as taught by Hall. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Popat, as applied in claim 1 above, in further view of Foley et al. (US 2018/0106100), hereinafter referred to as Roley.
Regarding claim 7, Popat discloses that switches are actuated when the wand is used manually and rotated. Popat does not disclose a gyroscope component for use in sensing directional movement of the wand when used manually. However, Foley discloses that it is known to detect rotational movement of an element with a gyroscope (paragraph [0068]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the switches of Popat with gyroscope sensors taught by Foley since it provides an alternative technique for equivalently detecting motion. The claim would have been obvious because a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Johnnie A. Shablack whose telephone number is (571)270-5344. The examiner can normally be reached Mon-Thu 6am-3pm EST, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Johnnie A. Shablack/Primary Examiner, Art Unit 3634